Citation Nr: 0711329	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-10 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability, right ear. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for high cholesterol. 

4.  Entitlement to an increased rating for hyperthyroidism, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for arthritis, right 
shoulder, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for degenerative joint 
disease with medial meniscus tear, left knee, currently 
evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for degenerative 
arthritis, right knee, currently evaluated as 10 percent 
disabling. 

8.  Entitlement to an increased rating for degenerative 
arthritis, right ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and from September 1981 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the claims for service connection for hearing loss 
disability in the right ear, service connection for 
hypertension, and service connection for high cholesterol; 
the RO also denied claims for increased ratings for 
hyperthyroidism and a rating in excess of 20 percent for 
osteoarthritis in the joints, including the knees, right 
shoulder, and right ankle.  In a March 2005 rating action, 
the RO assigned separate evaluations for arthritis of the 
right shoulder, degenerative arthritis of the right knee, 
degenerative arthritis of the left knee, and degenerative 
arthritis of the right ankle, each evaluated as 10 percent 
disabling, effective June 25, 2003.  

The issues of entitlement to service connection for 
hypertension and a disability manifested by cardiac 
arrhythmia are being remanded to the RO via the Appeals 
Management Center in Washington, DC. VA will notify the 
veteran if further action is required on his part.  

FINDINGS OF FACT

1.  Right ear hearing loss was not manifest during service 
and an organic disease of the nervous system was not manifest 
within one year of separation from service.  

2.  Hearing loss disability of the right ear is not 
attributable to service.  

3.  The veteran is not shown to have a disability manifested 
by high cholesterol.  

4.  The veteran's right shoulder disorder is manifested 
primarily by complaints of pain and slight limitation of 
motion.  

5.  Degenerative arthritis of the right knee is manifested by 
painful flexion with minimal limitation of motion, and 
objective evidence of osteoarthritis.  

6.  Degenerative arthritis of the left knee is manifested by 
painful flexion with minimal limitation of motion, and 
objective evidence of osteoarthritis.  

7.  Degenerative arthritis of the right ankle is not 
manifested by more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  Hearing loss disability, right ear, was not incurred in 
or aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).  

2.  A disability, manifested by high cholesterol, was not 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); §§ 3.159, 
3.303 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
arthritis, right shoulder, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.20, 4.31, 4.71, 4.71a, Diagnostic Codes 
5003, 5201, 5203 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2006).  

5.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2006).  

6.  Arthritis of the right ankle is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in July 2003 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
hearing loss in the right ear and high cholesterol, as well 
as increased ratings for arthritis in the right shoulder, 
degenerative arthritis in the right knee, degenerative joint 
disease in the left knee, and degenerative arthritis in the 
right ankle, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual Background.

The veteran served on active duty from July 1974 to July 1977 
and from September 1981 to June 1989; his military 
occupational specialty was as a lineman.  At his enlistment 
examination in April 1974, blood pressure reading was 130/70.  
An audiometric examination revealed pure tone thresholds of 
15, 15, 10, and 10 decibels in the right ear at the 500, 
1000, 2000, and 4000 Hertz level.  A separation examination, 
dated in May 1977, noted blood pressure reading of 120/60.  
An audiometric examination revealed pure tone thresholds of 
10, 10, 10, and 10 decibels in the right ear at the 500, 
1000, 2000, and 4000 Hertz level.  On the occasion of a 
medical board evaluation proceeding in April 1989, the 
veteran's blood pressure reading was 110/70.  An audiometric 
examination revealed pure tone thresholds of 10, 15, 05, and 
10 decibels in the right ear at the 500, 1000, 2000, and 4000 
Hertz level.  The service medical records are negative for 
any complaints, findings or diagnosis of hearing loss or 
hypertension.  

By a rating action in October 1989, the RO granted service 
connection for osteoarthritis, knees, bilateral, right 
shoulder and right ankle; a 20 percent disability rating was 
assigned, effective June 7, 1989.  

Medical evidence of record, dated from November 1989 to 
January 2000, show that the veteran received ongoing clinical 
evaluation for chronic pain in the right knee, left knee, 
right shoulder and right ankle, caused by osteoarthritis in 
the joints.  A VA progress note, dated in November 1989, 
reflects a blood pressure reading of 154/76.  On February 26, 
1990, blood pressure reading was 136/78.  On October 11, 
1996, blood pressure reading was 159/84.  On the occasion of 
a VA examination in March 1998, blood pressure readings were 
recorded as 148/90, 150/90, and 150/88.  At that time, the 
examiner noted that the veteran had a history of 
hyperthyroidism in the service, and it was thoroughly treated 
with radioactive iodine and there had been no recurrence.  He 
was not hypothyroid and was not hyperthyroid.  He had normal 
thyroid functions at the time of the examination.  

The veteran's claim for service connection for hearing loss 
in the right ear, hypertension, and high cholesterol, and for 
increased ratings for arthritis in the joints (VA Form 21-
4138) was received in June 2003.  Submitted in support of the 
veteran's claims were VA progress notes.  During a clinical 
visit in February 2001, the veteran denied hypertension, 
diabetes, but he did admit increase in cholesterol as well as 
a positive thyroid disorder, which was treated with radio-
iodine treatment and not he was hypothyroid.  His blood 
pressure was 154/85.  A VA progress note, dated in November 
2001, the veteran had a full range of motion in both knees 
with crepitus.  In April 2003, the veteran was referred for 
an audiometric evaluation; it was noted that he complained of 
greater difficulty understanding speech.  Audiometric 
examination revealed pure tone thresholds of 10, 20, 15, 40, 
and 30 decibels in the right ear at the 500, 1000, 2000, 
3000, and 4000 Hertz level.  The examiner noted that the 
veteran had a mild high frequency sensorineural hearing loss, 
right ear.  

The veteran was afforded a VA examination for evaluation of 
the joints in August 2003.  The veteran reported a history of 
hyperextending his right knee in 1976 and then in the 1980's; 
he indicated that he had continued knee pain, progressive 
severity, until he was operated on in 1988, at which time the 
cartilage was cleaned up in the knee.  The veteran indicated 
that he had pins put in place to realign the knee; loose 
ligaments were tightened up.  Following the above operation, 
he did better for awhile, but he indicated that he currently 
had pain, which he described as 5 out of 10 in severity.  The 
veteran reported occasional swelling.  There was no 
instability of the knee.  The veteran described left knee 
pain as 3 out of 10 in severity; it was intermittent with 
activity.  He indicated that the left knee did not give way 
on him.  He noted that the knee was less symptomatic with 
cold weather.  The pain was now a 7 out of 10 in severity.  
The veteran indicated that the pain wakes him up at night.  
The veteran also reported that the right shoulder has pain in 
cold weather; he described the pain as 7 out of 10 in 
severity; he noted that the shoulder pain also wakes him up 
at night.  The veteran described a dull aching pain in his 
right ankle, which he described as 5 out of 10 in severity.  
He had no swelling and no instability in the ankle.  It was 
noted that the veteran has a computer job for a 
telecommunications company.  

On examination, the veteran's blood pressure reading was 
140/90.  The right shoulder had an anterior flexion of 180 
degrees; extension was 75 degrees, abduction was 135 degrees, 
external rotation was 90 degrees with slight discomfort, and 
internal rotation of 110.  There was some tenderness of the 
right supraspinatus tendon.  Examination of the right knee 
revealed a scar about the anterior aspect.  There was some 
lateral tenderness.  There was no fluid in the knee.  There 
was some crepitus with flexion.  No laxity was noted.  The 
left knee had a range of motion from 0 degrees to 120 
degrees.  There was some medial tenderness and moderate 
crepitus; there was no fluid and no laxity in the left knee.  
Examination of the right ankle revealed a dorsiflexion to 30 
degrees, plantar flexion to 30 degrees, inversion to 20 
degrees, and eversion to 20 degrees.  There was some 
tenderness about the lateral malleolus.  X-ray study of the 
right ankle was normal.  X-ray study of the right shoulder 
was normal.  Both knees showed moderate degree of 
degenerative changes with the osteophyte formation and a 
spiking of the tibial spines.  Moderate degenerative changes 
were also seen in both patellofemoral articulations.  The 
pertinent diagnoses were strain of the right ankle, minimal 
symptoms, slight progression; strain of the right shoulder, 
moderate symptoms, slight progression; degenerative joint 
disease of the right knee, with status postoperative repair 
in 1988, with continued knee pain, moderate disability with 
progression; and degenerative joint disease of the left knee, 
minimal symptoms, and minimal disability.  

An Audiological examination was also conducted in August 
2003.  The veteran reported a history of significant military 
noise exposure from heavy equipment and various types of 
weapons.  He denied non-military noise exposure.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
10
40
30
LEFT
X
20
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The pertinent diagnosis was right minimal high-frequency 
sensorineural hearing loss.  The examiner noted that the 
service medical records were completely negative for hearing 
loss; and, he had perfect audiometric thresholds in both ears 
at separation from active service.  Consequently, the 
examiner stated that the minimal right high-frequency hearing 
loss, primarily at only 3000Hz, occurred subsequent to 
separation from active duty.  Therefore, the examiner 
concluded that it is less likely than not that the minimal 
high-frequency sensorineural hearing loss in the right ear is 
related to military service.  

In September 2003, the veteran was afforded a General VA 
examination.  At that time, he noted that, while service in 
Fort Huachuca, Arizona, in 1987, he developed rapid weight 
loss, rapid pulse, and a diagnosis of hyperthyroidism was 
made.  He did well until about 1999, when he started having 
problems with weight gain and was diagnosed as hypothyroid.  
His medication was increased.  Laboratory work done on April 
9, 2003 showed a thyroid stimulating hormone of 3.26 and Free 
T4 of 1.01, both normal.  On the same date, Triglycerides 
were 56 mg/dl and cholesterol was 187 mg/dl, all normal.  It 
was noted that, one year ago, the veteran weighed 280 pounds; 
however, at the time of the examination, he weighed 256 
pounds, and he weighed between 240 to 255 pounds over most of 
the recent years.  He is clear mentally, intelligent and 
cooperative, ambulatory, and apparently working regularly 
with no disability.  The pertinent diagnoses were status post 
Graves' disease, hyperthyroidism diagnosed and treated 1987; 
status post radioactive iodine treatment on or about 1987; 
treatment induced hypothyroidism diagnosed and treated in 
1999; now, the veteran is hypothyroid; and as of April 9, 
2003, triglycerides and cholesterol were normal.  

Received in November 2004 were treatment reports from Dr. 
John Morehead, dated from October 2002 to September 2004.  An 
August 2003 progress note reflects an assessment of benign 
essential hypertension.  

Received in February 2005 were VA progress notes, dated from 
May 2004 to February 2005.  During a follow up evaluation in 
December 2004, it was noted that the veteran had 
hyperlipidemia, NEC/NOS.  At that time, the veteran reported 
having increased knee pain.  The veteran indicated that he 
received injections in both knees in 2001, which provided 
some relief for a short period of time.  The veteran 
indicated that the pain was worse with exercise.  It was 
noted that his blood pressure was elevated on the day of the 
examination.  The veteran reported taking Synthyroid on a 
daily basis.  Objective findings revealed a blood pressure 
reading of 160/90.  Evaluation of the extremities revealed 
crepitation in both knees with extension.  There was no fluid 
in the knee joint.  The knee was stable.  The assessment was 
hypothyroidism-TSH 4.35 with the veteran taking his 
medication daily; hypertension, poorly controlled; and knee 
pain.  

The veteran was afforded a VA examination for evaluation for 
endocrine diseases in July 2005.  The veteran indicated that 
he was currently on Synthroid 0.037mg per day; he noted that 
the main side effect was increase sweating.  The veteran 
related that the dosage of his Synthroid was changed from 
0.025mg to 0.037mg in May as his TSH at that time was 3.4.  
His lipids at that time were LDL 122, triglycerides 60, and 
total cholesterol 181.  He also complained of increased 
irritability and increased fatigability since he has been on 
the Synthroid.  He had no gastrointestinal (GI) or CVA 
issues.  He has been hypertensive since 2001 and is on 
Lisinopril 20mg once a day.  He has no side effect of taking 
that medication.  It was noted that he works in 
telecommunication and has a lot of sitting jobs, but at times 
he does have to do strenuous activity when he gets tired.  On 
examination, the veteran's blood pressure was 120/90.  The 
thyroid was not palpable and no lymph nodes in the neck 
palpable.  His reflexes were normal and he did not have any 
tremors.  The impression was status post radioiodine ablation 
for Grave's disease now on replacement therapy with Synthroid 
for hypothyroidism, has increased sweating and tremors due to 
the medication; he has normal triglycerides and recently 
Synthroid was increased.  

A VA joints examination was conducted in September 2005.  The 
veteran indicated that he had daily pain in the left knee; he 
has a burning type pain inferior to the patella across his 
knee.  He had no swelling.  He had some instability, but he 
has not fallen.  He has had no injections.  He used no 
assistive devices or a brace.  The veteran indicated that his 
pain has been constant in the past six months.  He reported 
increased pain when he gets up from a chair.  He had no 
increased limitations from flare-ups or repetitive motion.  
He had no incoordination, excess fatigability, or weakened 
movements.  He did have painful motion.  He walked with a 
normal gait.  He had 90 degrees of flexion of the left knee 
with pain.  He had 110 degrees on the right.  He had 0 
degrees of extension.  He had a tender joint line in the left 
knee.  No effusion was detected.  He had marked crepitation 
of the left knee.  The cruciate and collaterals clinically 
appeared to be intact.  He had negative Lachman's and 
McMurray's.  The pertinent diagnoses were degenerative 
arthritis of the left knee, lateral meniscus degeneration of 
the left knee, tear of the medial meniscus of the left knee, 
and chronic pain, secondary to internal derangement of the 
left knee and osteoarthritis of the left knee.  

A June 2005 VA progress note reflects assessment of 
hyperlipidemia, remained elevated; and hypothyroidism was 
controlled with medication.  When seen in September 2005, the 
veteran complained of chronic pain in the left knee.  The 
left knee had no effusion.  Extension was mildly limited and 
flexion was about 100 degrees.  

A complete VA joints examination was conducted in April 2006.  
The veteran complained of increased pain in the right 
shoulder.  He stated that he had pain if he slept on the 
shoulder the wrong way; he described the pain as deep and of 
low-grade intensity.  It was noted that he takes some 
occasional anti-inflammatory medication for his shoulder.  He 
uses no assistive devices on the shoulder.  The veteran 
related that the shoulder affects his occupation somewhat.  
The veteran indicated that he is required to work in a 
programmed control room, which has a cold temperature, and on 
that basis the shoulder bothers him when it is exposed to 
cold.  The examiner indicated that he did not feel that it 
interferes with the veteran getting his job done.  On 
examination, the shoulder had 90 degrees of abduction with 90 
degrees of external rotation, and 70 degrees of internal 
rotation.  He did not have pain when the range of motion was 
carried out in the warm examining room.  He does not have 
further loss of motion following repetitive use.  He has 
flare-ups of his shoulder only when is exposed to cold.  It 
was noted that X-ray study of the right shoulder, dated in 
August 2003, was normal.  The examiner stated that he did not 
believe that the DeLuca factors were causing enough of a 
problem that a loss of additional loss of motion should be 
estimated.  In an addendum, dated in June 2006, the examiner 
noted that forward flexion in the right shoulder was 135 
degrees.  

With respect to the right knee, the veteran complained of 
increased pain and stiffness in the right knee.  It was noted 
that the veteran does use a brace on his right knee, and on 
this knee he uses it the majority of the time.  The right 
knee has good overall alignment.  It has palpable medial and 
lateral hypertrophic changes.  The knee was not swollen at 
the time of the examination.  When the knee was flexed and 
extended, there was a snapping along the lateral condyle.  
The collateral and cruciate ligaments and the patella were 
all stable.  The incisions were the patella was realigned and 
all well-healed with no problems.  Movement was from 0 
degrees to 115 degrees, and he had pain at those limits.  The 
veteran had some increase in stiffness with repeated 
activity, as in walking exercise, and he will notice the 
right knee gets stiff and swells rather quickly after 
exercise, and that would tend to reduce its movement some 15 
degrees.  The veteran has flare-ups of his right knee with 
over-activity.  The examiner noted that he did not identify 
any instability in the right knee.  X-ray study of the right 
knee showed tricompartmental degenerative joint disease in 
the right knee.  The examiner stated that the veteran had 
more trouble with his knee than the range of motion measured 
indicates; he stated that the pain has the effect of further 
reducing his knee motion an additional 20 degrees.  

The veteran complained of pain mainly along the medical side 
of the left knee with swelling.  The veteran indicated that 
he was issued a brace for the left knee which he uses with 
walking.  On examination, the knee moved from 0 degrees to 
125 degrees.  On valgus stress the knee opened medially, 
which usually meant that there was a loss of substance in the 
medial compartment.  The knee was in slight varus when the 
veteran stood and was weight bearing.  It was definitely more 
in varus than the normal alignment seen on the right knee.  
There were palpable hypertrophic changes mainly along the 
medial joint line.  The collateral and cruciate ligaments, 
and the patella were all stable.  The knee was painful when 
the limits of motion given above were exceeded.  It was noted 
that the veteran had increased problems with repetitious 
movement.  It was also noted that the veteran's only exercise 
was walking, and he noticed that the knee will be somewhat 
stiffer on the day following the day he takes a walk.  The 
examiner noted that the veteran did not have flare-ups 
frequently, but occasionally with over activity or too much 
walking, he will have an aggravation of his knee pain.  The 
examiner did not identify any instability of the left knee.  
X-ray study of the left knee showed tricompartmental 
degenerative joint disease in the knee.  The examiner stated 
that the veteran had more trouble with his knee than the 
range of motion measured indicates; he stated that the pain 
has the effect of further reducing his knee motion an 
additional 20 degrees.  

The veteran reported pain in the right ankle in a cold 
environment and occasional popping.  He did not use any 
assistive device on the ankle.  The examiner stated that he 
did not believe that the ankle actually interferes with the 
veteran's level of activity.  On examination, the ankle had 
10 degrees of dorsiflexion and 40 degrees of plantar flexion.  
Inversion and eversion were free.  He did not have pain on 
testing those motions.  The veteran walked okay with the 
ankle and does not have increased symptoms following his 
walks as he does with his knees.  He did not have flare-ups 
with the ankles.  There was no instability detectable of the 
ankle.  X-rays of the ankle, performed in August 2003, were 
normal.  The examiner indicated that he did not estimate 
additional loss of movement in the right ankle.  


III.  Legal Analysis-Service Connection.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a cardiovascular disorder or organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A.  Hearing loss disability, right ear.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for hearing loss disability of 
the right ear.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The veteran has alleged that his hearing loss disability of 
the right ear is a consequence of noise exposure while in 
service.  The competent evidence of record shows that hearing 
loss in the right ear was first manifested more than a year 
after service.  The veteran's hearing in the right ear was 
normal at separation in 1989.  The first evidence of record 
of a hearing loss disability of the right ear is a VA 
audiometric evaluation in April 2003.  

Hearing loss or hearing loss disability of the right ear was 
not demonstrated during service.  From 1989 to 2003, there 
was no record of complaints, findings, treatment, or 
diagnosis of hearing loss of the right ear.  Thus, continuity 
of symptomatology was not shown after service.  The competent 
evidence of record shows that current hearing loss disability 
of the right ear is not related to service.  Specifically, 
following an Audiological evaluation in August 2003, the VA 
examiner stated that the veteran had minimal right high-
frequency loss, which occurred subsequent to separation from 
active duty.  The examiner opined that it is less likely than 
not that the minimal high-frequency sensorineural hearing 
loss in the right ear was related to military service.  

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as set 
forth above, the probative evidence shows that the veteran's 
current right ear hearing loss disability was not manifest 
during service or for many years thereafter.  The veteran's 
assertion of hearing loss disability due to in-service noise 
exposure is not supported and is not competent.  Accordingly, 
service connection is denied.  The preponderance of the 
evidence is against the claim for service connection for 
hearing loss disability of the right ear.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).   


B.  High Cholesterol.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim must fail when there is no sufficient factual finding 
showing that a current disability derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Stated differently, a claim fails if 
there is an absence of disability or an absence of disease or 
injury.  

The veteran does not have a diagnosis of high cholesterol.  
Even assuming he has high cholesterol, the competent evidence 
shows no current disability from high cholesterol nor that 
high cholesterol is attributable to a disease or injury.  In 
the absence of a current disability, service connection can 
not be established.  Rabideau.  

The veteran does not have a current disability derived from 
an in-service disease or injury for which service connection 
may be granted.  See Sanchez-Benitez.

As noted, the Board has considered the statements of the 
veteran.  However, on issues of medical fact either diagnosis 
or causation, his statements are not competent.  While he is 
competent to note certain symptoms and they are competent to 
report what they observed, the veteran and the lay persons 
are not competent to determine its etiology or to link it to 
service.  Accordingly, service connection is denied.  In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert.  



IV.  Legal Analysis-Ratings.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Arthritis, right shoulder.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the major arm to 25 degrees from the side warrants 
a 40 percent rating, limitation to midway (45 degrees) 
between the side and shoulder level warrants a 30 percent 
rating, and limitation at the shoulder level (90 degrees) 
warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for other 
impairment of the humerus, a 20 percent evaluation is 
warranted for the major arm if there is malunion of the 
humerus with moderate deformity; or recurrent dislocations of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent 
rating is warranted for nonunion of the clavicle or scapula 
without loose movement or for malunion of the clavicle or 
scapula.  A 20 percent rating is warranted for dislocation of 
the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement.  In other cases, impairment of 
the clavicle or scapula will be rated on impairment of 
function of the contiguous joint.  

Full range of motion of the shoulder consists of 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The RO rated the veteran's right shoulder disorder as 10 
percent under Diagnostic Code 5203.  Significantly, the 
record during the course of the appeal is without findings of 
impairment of the clavicle, scapula or humerus, and 
completely negative for complaint of dislocations, etc.  The 
10 percent evaluation is consistent with periarticular 
pathology productive of painful motion.  It is also the 
minimum compensable evaluation for the joint.  See Diagnostic 
Code 5003.  In order to warrant an increased rating, the 
disability must approximate the functional equivalent to 
limitation at shoulder level.  

With respect to Diagnostic Code 5201, limitation of motion of 
the arm, although some limitation of motion has been 
objectively demonstrated on physical examination, such 
limitation of motion (forward flexion to 135 degrees versus 
the normal 180 degrees) does not approximate that which would 
allow for a 20 percent rating (90 degrees).  Since the 
veteran's principal complaint is that of shoulder pain, the 
Board has given thought to the application of 38 C.F.R. 
§§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  However, there is little to no evidence of 
functional loss due to pain which would allow of the 
assignment of a higher rating.  Indeed, during the April 2006 
VA examination, the VA examiner stated that he did not 
believe that the DeLuca factors were causing enough of a 
problem that a loss of additional loss of motion should be 
estimated.  The examiner also noted that the veteran's right 
shoulder did not interfere with his daily activities.  

In essence, his functional impairment is no worse than his 
actual range of motion.  We conclude that his remaining 
functional use is better than impairment at shoulder level.  

B.  Degenerative arthritis, right and left knee.

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Instability of the knee is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).  

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  

The veteran's right and left knee disorders have been 
evaluated pursuant to the diagnostic code pertaining to 
traumatic arthritis, and 10 percent ratings have been 
assigned for each knee.  Review of the record indicates that 
the veteran's actual range of motion and his functional 
impairment are essentially the same, with pain at the 
extremes of motion.  DeLuca, supra.

(i) Right knee.

The veteran's right knee disorder, degenerative arthritis is 
currently evaluated as 10 percent disabling pursuant to the 
diagnostic criteria for limitation of flexion of the leg.  
Having reviewed the record, the Board concludes that the 
veteran's right knee disability is no more than 10 percent 
disabling.  Such an evaluation contemplates periarticular 
pathology productive of painful motion and/or flexion limited 
to 45 degrees.  The Board notes that the evidence does not 
show such limitation.  However, at his April 2006 VA 
examination, the veteran reported a great deal of pain in the 
right knee; the examiner noted that the veteran had pain with 
range of motion.  In order to warrant a higher evaluation for 
limitation of flexion, the evidence must demonstrate flexion 
limited 30 degrees or the functional equivalent of limitation 
of flexion to 30 degrees due to such factors as painful 
motion, less movement than normal, weakened movement, excess 
fatigability, or incoordination.  During the March 2005 VA 
examination, the veteran complained of pain, swelling, and 
stiffness.  On examination, extension was full and flexion 
was to 115 degrees.  There was stiffness and pain on motion 
of the right knee, especially after repetitive use.  Whether 
the Board accepts the veteran's statements or the more 
objective findings of the examiners, the result is the same.  
Neither the objective nor subjective evidence establishes the 
functional equivalent of limitation of flexion to 30 degrees.  
Even when the examiner estimated more of a decrease in motion 
due to functional impairment, such decrease was only 20 
degrees.  Thus, his remaining functional ability remained 
greater than 30 degrees.  That is to say, the veteran retains 
functional use greater than 30 degrees of flexion.  In sum, 
the evidence simply does not support a rating in excess of 10 
percent for degenerative arthritis, right knee.  

The Board notes that a separate evaluation for limitation of 
extension of the right knee is not warranted, as the evidence 
demonstrates that the veteran has no such limitation.  

Lastly, there is no evidence of instability or subluxation.  
Although the veteran has endorsed a history of giving way, 
his knee has been found to be stable on repeated examination.  
The Board finds that the clinical observations of skilled 
professionals are more probative than the veteran's lay 
statements.  Therefore, a separate evaluation for instability 
or subluxation is not warranted.  

(ii)  Left knee.

With regard to the evaluation of the veteran's left knee 
disability, the Board notes that the veteran can fully extend 
his left knee to zero degrees and flex to 125.  The veteran 
has periarticular pathology productive of painful flexion.  
Extension has been repeatedly reported as full, to zero 
degrees.  Consequently, the Board notes that a separate 
evaluation for limitation of extension of the left knee is 
not warranted.  

Even when the examiner estimated additional functional 
impairment, such impairment was an additional 20 degrees.  
The Board accepts that flexion is functionally limited to 105 
degrees.  However, such finding warrants no more than a 10 
percent evaluation.  Neither the objective nor subjective 
evidence suggests that flexion is functionally limited to 30 
degrees.  

As discussed above, 38 C.F.R. § 4.59 provides that actually 
painful, unstable or malaligned joints, are entitled to at 
least the minimum compensable rating for the joint.  The 
veteran is in receipt of this and entitled to no more at this 
time.  As such, the Board concludes that the RO appropriately 
evaluated the veteran's knee disabilities as 10 percent 
disabling pursuant to the criteria for arthritis.  

Although the veteran has endorsed a history of instability, 
his knees have been found to be stable on repeated 
examination.  We note that evaluation for instability of the 
left knee is not currently on appeal.  Even if the Board 
considered the issue of instability of the left knee as 
inextricably intertwined with the degenerative arthritis of 
the left knee, the RO has assigned a separate 10 percent 
evaluation for left knee instability.  In order to warrant an 
increased rating, there must be moderate instability.  Based 
upon the cumulative record, the instability is no more than 
slight.  In this regard, the Board does note that an MRI of 
the left knee had shown torn medial collateral; however, in 
April 2006, the VA examiner indicated that he did not 
identify any instability of the left knee.  The collateral 
and cruciate ligaments and the patella were all stable.  As 
such, no more than slight instability is shown in the left 
knee.  

C.  Degenerative arthritis, right ankle.

The veteran's right ankle disorder has been rated under the 
provisions of Diagnostic Code 5271.  Under Diagnostic Code 
5271 for limitation of motion of the ankle, a 10 percent 
evaluation may be assigned where the evidence shows moderate 
limited motion, and a 20 percent evaluation may be assigned 
for marked limited motion.  The normal ranges of motion of 
the ankle are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

Based on the foregoing evidence, the Board finds that the 
veteran's right ankle disability is manifested by subjective 
complaints of pain in the ankle, and clinical findings of 
moderate limitation of the motion of the ankle and painful 
motion that do not equate to marked limitation of motion.  
Significantly, during the VA examination in April 2006, it 
was noted that the right ankle did not interfere with his 
daily activities; and, there was not other additional 
limitation with repetitive use or additional limitation with 
flare-ups.  Therefore, the Board finds that the right ankle 
limitation of motion is not marked and concludes that the 
criteria for a higher rating under Diagnostic Code 5271 are 
not met.  

The Board has considered the veteran's right ankle disability 
in the context of other diagnostic codes to determine if a 
higher rating may be assignable under the criteria of such 
other codes.  However, in the absence of ankylosis, 
Diagnostic Codes 5270 and 5272 are not for application.  
Similarly, without evidence of malunion of the os calcis or 
astragalus, or of astragalectomy, Diagnostic Codes 5273 and 
5274 are not for application.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2006).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).  

In this case, the record does show that the veteran's 
service-connected right ankle disability is manifested by 
such findings as limitation of motion and painful motion, 
objective findings of painful motion.  This has not, however, 
been equated to marked limitation of motion.  In fact, the 
April 2006 examiner noted that active range of motion did not 
produce any pain; he also noted that the veteran did not have 
increased symptoms following his walks, and he did not have 
flare-ups with the ankles.  The veteran's subjective 
complaints of pain, which have clinical support, do not 
provide a basis for a higher rating using 38 C.F.R. § 4.45, 
DeLuca, or related regulations and Court decisions.  

Finally, the Board has considered the doctrine of benefit of 
the doubt and concludes that it does not provide a basis for 
the assignment of a higher rating in this case.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107; See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).  In this case, there is no evidence 
suggesting that the veteran's right ankle disability is 
manifested by ankylosis, marked limitation of motion or 
nonunion of the os calcis or astragalus, or an 
astragalectomy.  Therefore, the preponderance of the evidence 
indicates that the criteria for a rating higher than 10 
percent have not been met.  


ORDER

Service connection for hearing loss disability of the right 
ear is denied.  

Service connection for high cholesterol is denied.  

Entitlement to a rating in excess of 10 percent for 
arthritis, right shoulder, is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, right knee, is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, left knee, is denied.  

Entitlement to a rating in excess of 10 percent for 
arthritis, right ankle is denied.  



REMAND

The veteran maintains that he is entitled to service 
connection for hypertension.  

The Board notes that the veteran is service-connected for 
hyperthyroidism, currently evaluated as 10 percent.  The RO 
rated the veteran's hyperthyroidism (Grave's disease) under 
DC 7900, which provides a 10 percent rating for 
hyperthyroidism with tachycardia, which may be intermittent, 
and tremor; or where continuous medication is required for 
control.  A 30 percent rating is warranted for 
hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure.  A 60 percent rating is 
appropriate when hyperthyroidism causes emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure.   See 38 C.F.R. § 4.119, DC 7900.  

Post service medical records, including treatment records 
from Dr. Morehead, dated from October 2002 to September 2004, 
show that the veteran is currently diagnosed as having 
hypertension disease; however, the record does not include a 
medical opinion which addresses the etiology of hypertension 
and whether there is a relationship between the hypertension 
disease and the veteran's service-connected Grave's disease.  

In addition, the VCAA also provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (b) (1), (2) (West 2002).  

As the outcome of the undecided claim of entitlement to 
service connection for hypertension may affect the decision 
on the veteran's claim for an increased rating for Grave's 
disease, the Board will defer consideration of that claim.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
in DC for the following action:

The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of a 
hypertension.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran currently has 
hypertension.  If it is determined that 
the veteran currently has hypertension, 
the examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not that currently manifested 
hypertension has any relationship to the 
veteran's thyroid disease.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


